Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 13 is the Kelly publication which discloses a driving authorization transfer determination device that determines whether transfer of driving authorization (see at least Figs. 1 - 5, ¶0007, "control computer 12 can generally include instructions for exchanging data, e.g., from and to an occupant, for example via a wearable device, a portable user device such ass smartphone or the like, and/or Human Machine Interface (HMI) inside the vehicle 8, which may be one or more of an interactive voice response (IVR) system." See ¶0046 - ¶0047, "block 165, the computer 12 queries the occupant to see if the occupant wants the vehicle 8 to transfer control or transition control of the autonomous vehicle 8 to the occupant. The query, for example, can be sent to a wearable device on the occupant or to a human machine interface (HMI) in the vehicle 8. Alternatively, the occupant can initiate a request to the vehicle control computer 12 requesting the control of the vehicle 8 ... based upon the occupant's response to the query from in the block 165 or the occupant's request to take control of the vehicle 8. If the occupant wants to take over the operation of the autonomous vehicle 8"), the device comprising: 
a processor to execute a program (see at least Fig. 2,  processor 140,  and ¶0013); and 
a memory to store the program which, when executed by the processor, performs processes of (see at least Fig. 2,  memory 135,  and ¶0013), 
 
determining whether the transfer is acceptable or unacceptable based on the accomplishment result of the task (see at least Figs. 1 - 5, ¶0031 - ¶0035), and 
outputting a determination result as to whether the transfer is acceptable or unacceptable to the automated driving controller.  (See at least Figs. 1 - 5, ¶0035, "the autonomous mode controller 160 can output the handoff request indicating a transition of the host vehicle 100 from the autonomous mode of operation to the non-autonomous mode of operation.")
While Kelly teaches making an output device inside the vehicle output a request for a task involving continuous body movement for a predetermined period of time (see at least Figs. 1 - 5, ¶0031 - ¶0035), acquiring a track of a body of the driver on an operation surface or in an operation space inside the vehicle as an accomplishment result of the task from an input device inside the vehicle (see at least Figs. 1 - 5, ¶0031 - ¶0035), Kelly does not teach, or suggest every element of independent claims 18 and 20.  As such, a person skilled in the art would not modify Kelly, or any other combination thereof, to provide the apparatus wherein making an output device inside the vehicle output a message that requests a performance of a task involving continuous body movement for a predetermined period of time,
 acquiring, in response to the message outputted by the output device, a track of a body of the driver on an operation surface or in an operation space inside the vehicle as an accomplishment result of the task from an input device inside the vehicle.
2.	The following is an examiner’s statement of reasons for allowance:
 making an output device inside the vehicle output a message that requests a performance of a task involving continuous body movement for a predetermined period of time,
 acquiring, in response to the message outputted by the output device, a track of a body of the driver on an operation surface or in an operation space inside the vehicle as an accomplishment result of the task from an input device inside the vehicle.
In particular, the prior art is silent in teaching, or suggesting a method wherein an output device inside the vehicle outputs a message that requests a performance of a task.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661